J-S14021-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellant

                       v.

KADIR JACKSON,

                            Appellee                   No. 1898 EDA 2013


                       Appeal from the Order June 5, 2013
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No.: CP-51-CR-0001919-2011


BEFORE: SHOGAN, J., OTT, J., and PLATT, J.*

DISSENTING MEMORANDUM BY PLATT, J.:                  FILED OCTOBER 09, 2014

        I respectfully dissent. In my view, there was probable cause to arrest

Appellee. Therefore, I would conclude, under our standard of review, that

the trial court improperly granted Appellee’s motion to suppress his

confessional statements to the police.         Accordingly, I would reverse and

remand.

        The learned Majority acknowledges that “[p]robable cause justifying a

warrantless arrest is determined by the totality of the circumstances.”

Majority, at 6 (citing Commonwealth v. Galendez, 27 A.3d 1042, 1046

(Pa. Super. 2011), appeal denied, 40 A.3d 120 (Pa. 2012)). Moreover, “[i]t

is the facts and circumstances within the personal knowledge of the police

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S14021-14



officer that frames the determination of the existence of probable cause.”

Id. Nevertheless, it concludes that “one cannot reasonably infer there was

sufficient information to warrant a belief that an offense had been committed

by Jackson, supporting probable cause for his arrest.”      Id. at 9.   I would

disagree.

      “[P]robable cause does not involve certainties, but rather the factual

and practical considerations of everyday life on which reasonable and

prudent persons act.” Commonwealth v. Simmen, 58 A.3d 811, 817 (Pa.

Super. 2012).    Therefore, we review the facts under the totality of the

circumstances test “to avoid a decision that is totally devoid of [the]

commonsensical inferences [that are] drawn by trained police officers . . . .”

Commonwealth v. Smith, 979 A.2d 913, 917 (Pa. Super. 2009), appeal

denied, 993 A.2d 901 (Pa. 2010) (citation omitted).

      Here, the record reveals that Detective Holmes, an experienced

homicide detective, had probable cause to arrest Appellee.         The victim’s

girlfriend provided objective information that implicated Appellee, specifically

referencing an incriminating YouTube video and that Appellee was bragging

in the neighborhood about the murder. Detective Holmes went to Appellee’s

home to get his side of the story. While speaking with Detective Holmes on

his cell phone, Appellee lied about his whereabouts, falsely claiming he was

not at home.    He agreed to meet the police but upon termination of the

phone call, immediately ran out through a rear door.        The police lawfully

arrested Appellee.

                                     -2-
J-S14021-14



        These facts taken collectively and interpreted “through the lens of [the

detective’s] training and experience” are legally sufficient to establish

probable cause for Appellee’s arrest.         Id. at 920. Moreover, the alternate

inference that Appellee fled his home to meet the police does not negate the

probable cause for his arrest. See id. at 917 (“[P]robable cause exists when

criminality is one reasonable inference; it need not be the only, or even the

most likely inference . . . .”) (citation omitted) (emphasis added).

        Therefore, under the totality of the circumstances test, I would

conclude that, Detective Holmes had “reasonably trustworthy information

.   .   .   to   belie[ve]   that   an   offense   ha[d]   been   committed   by   the

[Appellee] . . . .” Simmen, supra at 817 (citation omitted). Furthermore,

because there was more than sufficient probable cause to arrest Appellee,

his confessional statements were not fruit of the poisonous tree.             I would

reverse and remand.

        Accordingly, I respectfully dissent.




                                           -3-